DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II (directed to figures 5-6)  in the reply filed on September 7, 2022 is acknowledged.  The traversal is on the ground(s) that figure 7 is being claimed (see Remarks REM of 09/07/2022 page 1 line 14 to page 2 line 3).  This argument is found to be persuasive because figure 7 comprises a counter jib, as disclosed in the cited paragraphs of Applicant’s published application.
The Restriction has been amended as follows below:

This application contains claims directed to the following patentably distinct species:

Species I: Figures 1-4		(Appears directed to claims 1-20.)
Species II: Figures 5-7		(Appears directed to claims 1-11 and 13-20.)

The species listed above are independent or distinct for the following reasons:

Species I is directed to a vehicle crane comprising a second tensile connector (8) connected to a jib (2) and a counter jib (6) and further comprising an auxiliary means (11) connected to the jib (2) and to the main tensile connector (7) between a first connecting point (7a) and a third connecting point (8a), while Species II is directed to a vehicle crane comprising a second tensile connector (8) connected to a jib (2) and a main tensile connector (7) and further comprising an auxiliary means (11) connected to the jib (2) and to the main tensile connector (7) between a third connecting point (8a) and an eight connecting point (8d).

In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-10 and 13-20 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

The search queries and/or different fields of search for a vehicle crane comprising a second tensile connector connected to a jib and a counter jib and further comprising an auxiliary means connected to the jib and to the main tensile connector between a first connecting point and a third connecting point would not lead to prior art for a vehicle crane comprising a second tensile connector connected to a jib and a main tensile connector and further comprising an auxiliary means connected to the jib and to the main tensile connector between a third connecting point and an eight connecting point.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species (and sub-species, if species II is elected) or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species I (directed to figures 1-4), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 7, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hamaguchi (US Publication 2018/0029853 A1).
Regarding claims 1 and 17-20, Hamaguchi discloses a crane (see figures 1-7, especially figure 5) comprising:

A vehicle crane (10B, see figures 1 and 5), said vehicle crane comprising:

a jib (16, see figure 1) that can be raised and lowered by at least one main tensile connector (37 and 26, see figures 1 and 5), and a counter jib (17, see figures 1 and 5), wherein the main tensile connector extends between a first connecting point (considered the connecting point of 37 to jib 16, see figure 5) in the region of a jib head (see figure 5) of the jib and a second connecting point (considered the connecting point of cable 26 and boom winch 23 to the counter jib 17, see figure 5) in the region of a counter jib head of the counter jib (see figure 5);

wherein the jib has a third connecting point (considered the connecting point of mid-support rope 28B to sheave 32, see figure 5) located between the first connecting point and a jib foot opposite the jib head (see figure 5), and wherein a secondary tensile connector (28B, see figure 5) extends between the third connecting point and a fourth connecting point (considered the connecting point of 28B to winch 25B, the latter being connected to the counter jib head, see figure 5) in the region of the counter jib head of the counter jib (see figure 5), 

or the secondary tensile connector (28B) extends between the third connecting point (considered the connecting point of mid-support rope 28B to sheave 32, see figure 5), via (i.e. in the vicinity of) a seventh connecting point (considered secured end P, see figure 5) on the main tensile connector, and a fourth connecting point (considered the connecting point of 28B to winch 25B, the latter being connected to the counter jib head, with the counter jib head in the region of the jib foot, see figure 5) in the region of the jib foot of the main jib (as the second tensile connector 28B has multiple connecting points, as shown in figure 5).

The method of reducing the loading on a jib is well known and no new, non-obvious or improvement claims are described by the method claim since all elements of the Hamaguchi apparatus are disclosed in detail above, regarding claims 17-20.

Regarding claim 2, Hamaguchi further shows wherein the main tensile connector (37 and 26, see figures 1 and 5) is variable in length (see figures 1 and 5).
Regarding claim 3, Hamaguchi further shows wherein the main tensile connector (37 and 26, see figures 1 and 5) includes sections and is variable in length in the sections (see figures 1 and 5).
Regarding claim 4, Hamaguchi further shows wherein the secondary tensile connector (28B, see figure 5) is variable in length (see figure 5).
Regarding claim 5, Hamaguchi further shows wherein the secondary tensile connector (28B, see figure 5)  includes sections and is variable in length in the sections (see figure 5).
Regarding claim 6, Hamaguchi further shows wherein the jib (16) extends without joints between the jib foot and the jib head (see figure 5).
Regarding claim 7, Hamaguchi further shows wherein the jib (16) has a plurality of girders or an individual girder extending between the jib foot and the jib head comprising lattice girders and/or box girders (as jib 16 has known lattice structure, see paragraph 0019 lines 11-12).
Regarding claim 8, Hamaguchi further shows wherein said vehicle crane has a superstructure (12, see figure 1) that is arranged so as to be rotatable on a lower carriage (13, see figure 1) and on which the jib is supported in a luffable manner via the jib foot (see figures 1 and 5).
Regarding claim 9, Hamaguchi further shows wherein the counter jib is supported on the superstructure (see figures 1 and 5).
Regarding claim 10, Hamaguchi further shows wherein one or both of the superstructure or the counter jib foot (see figures 1 and 5) of the counter jib has a winch drive (considered winch 23 for the first tensile connector 26 & 37, and winch 25B for the secondary tensile connector 28B), and wherein the main tensile connector and the secondary tensile connector are each operatively connected to a said winch drive (see figures 1 and 5).
Regarding claim 16, Hamaguchi further shows wherein the counter jib (17) comprises a superlift jib (see figure 1) and/or an A-block.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi (US Publication 2018/0029853 A1) in view Albinger et al. (US Publication 2015/0203338 A1).
Regarding claim 11, Hamaguchi does not explicitly disclose wherein the jib has a fifth connecting point to which an auxiliary means is coupled, and wherein the auxiliary means is connected to the main tensile connector at a sixth connecting point.
Albinger et al. (from here on just referred to as Albinger) discloses a system and method for connecting a crane suspension assembly to a support column comprising a crane (10, see figure 2) with an auxiliary means (64, see figure 2) and teaches of providing the auxiliary means to connect a jib (22) to a main tensile connector (62) at an intermediate location (see figure 2 and paragraph 0049).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Hamaguchi by adding an auxiliary means at an intermediate location of the main tensile connector and the jib, to provide auxiliary means to connect a jib to a main tensile connector at an intermediate location as taught by Albinger, and/or to provide balanced support of the jib during hoisting operations.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi (US Publication 2018/0029853 A1).
Regarding claim 13, Hamaguchi discloses the claimed invention except for wherein the region for the third connecting point, as seen in the longitudinal direction of the jib, is between 25% and 75% of the length of the jib. It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the third connecting point is between 25% and 75% of the length of the jib, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The third connecting point being between 25% and 75% of the length of the jib is a result-effective optimum or working range because the recognized result would be to provide balanced support of the jib during hoisting operations.
The difference between the claimed invention of the claim and the prior art of Hamaguchi is the third connecting point connected to the jib in the range of between 25% and 75% of the length of the jib.  The discovering of the optimum or workable ranges would be within the skill of one of ordinary skill in the art.
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Hamaguchi by providing the third connecting point between 25% and 75% of the length of the jib, to provide a balanced support of the jib during lifting operations, and/or to optimize the lifting power provided from the secondary tensile connector to the jib.
Regarding claim 14, Hamaguchi discloses the claimed invention except for wherein the region for the third connecting point, as seen in the longitudinal direction of the jib, is between 40% and 60% of the length of the jib. It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the third connecting point is between 40% and 60% of the length of the jib, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The third connecting point being between 40% and 60% of the length of the jib is a result-effective optimum or working range because the recognized result would be to provide balanced support of the jib during hoisting operations.
The difference between the claimed invention of the claim and the prior art of Hamaguchi is the third connecting point connected to the jib in the range of between 40% and 60% of the length of the jib.  The discovering of the optimum or workable ranges would be within the skill of one of ordinary skill in the art.
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Hamaguchi by providing the third connecting point between 40% and 60% of the length of the jib, to provide a balanced support of the jib during lifting operations, and/or to optimize the lifting power provided from the secondary tensile connector to the jib.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi (US Publication 2018/0029853 A1) in view Franzen et al. (US Patent 6,499,611 B1).
Regarding claim 15, Hamaguchi does not explicitly disclose wherein a counterweight is suspended from the counter jib. 
Franzen et al. (from here on just referred to as Franzen) discloses a mobile harbor crane for normal and heavy load operation and teaches of a head end of the counter jib is arranged for accommodating a supporting device for an additional heavy load counterweight which can be suspended in the vicinity of the ground and whose range of swing can be set by changing the inclination of the counter jib (see column 2 lines 24-49 and figures 1-3). 
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Hamaguchi by providing a counterweight is suspended from the counter jib, to use the counter jib to change the range of swing  of a counterweight by changing the inclination of the counter jib as taught by Franzen, and/or to increase the load lifting capacity of the crane of Hamaguchi.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/